DETAILED ACTION
-	The reply filed 12/13/21, has been entered. Claims 1 is amended. Claims 2 and 11 are cancelled. Claims 1, and 3-10 pending in the application.
-	 Specification objections are withdrawn in light of amendments/remarks. 
                                            Allowable Subject Matter 
1.	Claims 1, and 3-10 are allowed. The following is an Examiner's statement of reasons for allowance: 
The Examiner in view of the Applicant Amendment filed on 12/13/21, where the applicant amended independent claim 1 to include all the pertinent limitations of claim 2 and cancelled claim 2, allows the independent claim 1. Accordingly, claims 1 and 3-10 are believed to be in proper form for allowance. 
			
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112                                                                                                                                                                                            

						



					


					
























1. (Currently Amended) A method for driving an electronic device including a semiconductor memory, the method comprising: determining whether a short-type defective memory cell is present in a plurality of memory cells by sensing a cell current flowing through each of the plurality of memory cells during a first test period, the plurality of memory cells being disposed in respective intersection regions between a plurality of first lines and a plurality of second lines; and changing the short-type defective memory cell to an open- type defective memory cell during a second test period when the short-type defective memory cell is determined to be present in the plurality of memory cells, wherein changing the short-type defective memory cell to the open-type defective memory cell comprises applying a stress pulse to a first selection line, which is coupled to the short-type defective memory cell, among the plurality of first lines.